Citation Nr: 1232911	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  11-05 361A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board notes that cumulative evidence was received from the Veteran's congressional representative in April 2012 without waiver of agency of original jurisdiction (AOJ) review.  The Veteran, however, waived AOJ review of evidence provided to the Board in May 2012.  The case has been adequately developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence of record as to an etiological relationship between the Veteran's current hearing loss and acoustic trauma related to his active service duties as a missile mechanic is in equipoise.  

3.  The evidence of record as to an etiological relationship between the Veteran's current tinnitus and acoustic trauma related to his active service duties as a missile mechanic is in equipoise.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was incurred as a result of military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was incurred as a result of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a February 2009 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, a May 2009 VA examination report, private medical opinions and treatment records, and the Veteran's statements and testimony in support of his claims.  The June 2009 rating decision also noted a search of VA medical records revealed no evidence of the Veteran having received treatment at a VA medical facility in his area.  The Veteran was notified in a February 2009 statement of the case that efforts to obtain private treatment records from Acousticon and Modern Hearing had been unsuccessful and in March 2009 he was notified of VA efforts and advised that it was his responsibility to provide evidence in support of his claims.  A November 2011 VA report of contact noted the Veteran stated he had no additional evidence to submit in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant. 

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a current hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the current hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records on enlistment in January 1961, on evaluation in May 1962, and on separation in November 1964 reflect the following (See Standard Form 88, January 12, 1961 and November 24, 1964; and records dated May 1, 1962):  

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO-ANSI").  The figures noted parenthetically in the following table have been converted for comparison purposes).

January 1961: 



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
--
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
--
5 (10)
May 1962: 



HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
0 (10)
0 (5)

November 1964: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-5 (5)
5 (10)
LEFT
0 (15)
-5 (5)
-5 (5)
0 (10)
-5 (0)

In his November 1964 report of medical history the Veteran denied having or having ever had any ear trouble.  Service records show he served as a missile crew member and missile mechanic from January 1962 to December 1964.  

In support of his claims the Veteran provided a copy of a VA report indicating that noise exposure was highly probable for military duties involving missile and space systems maintenance.  In statements and testimony in support of his claims the Veteran reported having had noise exposure in service including from missile engines and ground cooling units.  He testified that he first noticed ringing in the ears in 1992 and that no hearing problems had been noticed or brought to his attention.  He reported he had worked for 30 years in a warehouse for a company that was very sensitive to hearing protection and then for eleven years as a charter bus driver with little noise exposure.  He denied any recreational noise exposure.  

Private medical records dated in February 1992 noted a history of tinnitus and 

hearing loss without noise exposure.  An audiological evaluation at that time revealed, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
45
65
LEFT
10
15
25
55
65

Speech audiometry revealed speech recognition ability of 95 percent in the right ear and of 96 percent in the left ear.

A private audiological evaluation in April 1995 revealed, puretone thresholds, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
75
LEFT
10
15
25
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

A private audiological evaluation in April 2000 revealed, puretone thresholds, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
65
LEFT
10
15
20
60
65

On VA examination in May 2009 the Veteran complained of loud, constant bilateral tinnitus and progressive bilateral hearing loss.  He provided a military history of noise exposure as a missile mechanic which the examiner noted indicated significant noise levels.  It was also noted that he had post-service employment at a warehouse where a hearing conservation program was employed and that he denied a significant history of civilian recreational noise exposure.  Audiological evaluation revealed, puretone thresholds, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
85
80
LEFT
20
20
40
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnoses included a mild to severe symmetrically sloping sensorineural hearing loss at 2,000 through 8,000 Hertz.  The examiner noted that service treatment records revealed normal hearing sensitivity, bilaterally, upon enlistment and separation examinations with no complaint of tinnitus.  It was the examiner's opinion that based upon a review of the evidence of record and the hearing sensitivity findings upon enlistment and separation that the Veteran's hearing loss and tinnitus were less likely related to his military noise exposure.  No opinion was provided as to the relationship between the Veteran's current hearing loss and tinnitus and his demonstrated history of acoustic trauma as a missile mechanic during active service.

In correspondence dated in May 2010 K.D.T., M.D., noted the Veteran was first examined in February 1992 and again in April 1995 for bilateral hearing loss and complaints of tinnitus.  It was noted that on these occasions it had been noted his tinnitus could be at least as likely as not related to his military noise exposure as an engine and airframe missile mechanic.  An April 2011 treatment report from Dr. K.D.T. noted the Veteran reported an extensive history of noise exposure in service and that he admitted "episodes of temporary threshold shift symptoms and tinnitus after work sessions."  It was noted that service treatment records showed normal hearing upon enlistment and a year later before he started working on jet engines and next to generators, but that a record of his hearing thresholds at separation was not available for review.  The diagnoses included severe high frequency sensorineural hearing loss and tinnitus which, in essence, without review of a discharge audiogram were reasonably believed to have been a significant contributing factor to the development of sensorineural hearing loss and tinnitus later in life.  It was further noted that it was inconceivable that the noise exposure described would not have created some degree of injury.

Based upon the evidence of record, the Board finds the Veteran's hearing loss and tinnitus disabilities were incurred as a result of acoustic trauma during active service.  The evidence of record as to an etiological relationship between the Veteran's current hearing loss and tinnitus and acoustic trauma related to his active service duties as a missile mechanic is in equipoise.  The Board finds the Veteran's statements as to noise exposure during active service are consistent with the circumstances of his service and are found to be credible.  The May 2010 and April 2011 private medical opinions are competent, but apparently overlooked the Veteran's November 1964 separation examination report in reviewing the evidence of record.  The examiner, however, found that it was inconceivable that the noise exposure in service as described would not have created some degree of injury.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence in this case is in relative equipoise, the Board finds that entitlement to service connection for hearing loss and tinnitus is warranted.










						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


